DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


Status of Claims
Claims 10-11 remain pending, and are rejected.
Claims 1-9 are non-elected.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable by Ouimet (US 20150324881 A1) in view of Khromov (US 2030202267 A1).




Regarding Claim 10: Ouimet discloses a system comprising:
an interactive device for facilitating a customer evaluation of one or more items; Ouimet discloses a electronic communications device, such as a wireless cell phone, tablet, or other personal communication device (Ouimet: [0056]; see also: [0085]).
memory storing configuration data relevant to the one or more items; Ouimet discloses a central database including store, product, and pricing information (Ouimet: [0052]).
a data interface adapted to receiving sensor input relevant to the one or more items; Ouimet discloses the user using an image sensor to capture an image that indicates a type of product of interest (Ouimet: [0111]).
a microphone adapted to receive voice commands; Ouimet discloses a microphone built within the device to issue voice commands (Ouimet: [0108]).
a processor adapted to create a contextual elements based on the sensor input and the configuration data, to parse the voice command into a logical command, and to associate the logical command with the contextual element; Ouimet discloses processing the image from the image sensor to determine potential products of interest with the consumer’s intent to purchase, such as determining from a picture of the best, recommendations such as sunscreen, sandals, etc. (Ouimet: [0111]; [0108]).
a transmitter adapted to transmit the associated contextual element and logical command to a mobile device; Ouimet discloses an electronic communications network to communicate with devices/servers (Ouimet: [0056-0057]; see also: [0068-0071]).

Ouimet does not explicitly teach a system comprising:
an RFID reader configured to monitor a region in which the interactive device is place;
wherein the configuration data associates the RFID reader with the interactive device;
Notably, however, Ouimet does disclose being able to scan QR codes to retrieve product information (Ouimet: [0110]).
To that accord, Khromov does teach a system comprising:
an RFID reader configured to monitor a region in which the interactive device is place; Khromov teaches a scanner present on the device that can read RFID (Khromov: [0029]).
wherein the configuration data associates the RFID reader with the interactive device; Khromov teaches where the scanner is present on the device and display the information on the device (Khromov: [0029-0033]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have included the RFID reader and association of the RFID reader with the interactive device to the invention of Ouimet. One of ordinary skill in the art would have been motivated to do so in order to identify information specific to a individual product and gather shopper interest (Khromov: [0030]).

Regarding Claim 11: Ouimet in view of Khromov discloses the limitations of claim 10 above.
Ouimet does not explicitly teach where the RFID reader is further configured to capture tag data for tags associated with the one or more items, including a tag unique identifier, and to transmit the tag data to the interactive device. Notably, however, Ouimet does disclose being able to scan QR codes to retrieve product information (Ouimet: [0110]).
To that accord, Khromoc does teach where the RFID reader is further configured to capture tag data for tags associated with the one or more items, including a tag unique identifier, and to transmit the tag data to the interactive device. Ouimet teaches scanning product tags and displaying the relevant information on the display of the device (Ouimet: [0029-0033]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have included the RFID reader capturing tags data for items and transmitting them to the device to the invention of Ouimet. One of ordinary skill in the art would have been motivated to do so in order to assist the shopper by providing relevant information (Khromov: [0031]).






Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yoganandan (US 11,221,823 B2): Yoganandan discloses a system for providing contextual information with voice inputs to determine the intent of the user. Various sensor information is combined with voice commands for the accurately disambiguation of user voice commands..

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY J KANG whose telephone number is (571)272-8069. The examiner can normally be reached Monday - Friday: 7:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Smith can be reached on 571-272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.J.K./Examiner, Art Unit 3625  

/Jeffrey A. Smith/Supervisory Patent Examiner, Art Unit 3625